     Case: 1:15-cv-03125 Document #: 98 Filed: 05/15/19 Page 1 of 4 PageID #:1516




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JODIE E. SHULTZ                                 )
      Plaintiff,                                )
                                                )
v.                                              )
                                                ) Civil Action No. 15-cv-03125
STACEY L. LANDI; 25 W. HUBBARD,                 )
INC., D/B/A, SOCIAL 25, j/s.                    ) Hon. Elaine E. Bucklo
       Defendants.                              )
                                                )

 DEFENDANTS’, STACEY L. LANDI AND 25 W. HUBBARD, INC., D/B/A SOCIAL 25
  MOTION FOR LEAVE TO FILE INSTANTER REPLY BRIEF TO MEMORANDUM
 OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
      EXPERT TESTIMONY AND REPORT OF DOUGLAS H. SELL, JR.


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW Defendants, Stacey L. Landi (“Landi”) and 25 W. Hubbard, Inc., d/b/a Social

25, (“Social 25”), by and through counsel, and hereby move for leave to file instanter Reply Brief to

Memorandum of Law in Opposition to Defendants’ Motion in Limine to Preclude the Testimony of

Douglas Sell, Jr. (hereafter, “Sell”) in this action. In support of this request, the defendants state the

following:

        1) Defendants, Landi and Social 25 filed their Motion to Exclude Expert Testimony and

             Report of Douglas H. Sell, Jr. (Document #90).

        2) The basis of the defendants’ motion is the failure of Sell, a forensic economist, to satisfy

             the strict requirements of Daubert, Kumho and Fed. R. Evid. 702. (Document #90).

        3) Specifically, the defendants seek to exclude the testimony and report of Sell based upon

             the fact that: 1) Sell’s methodology to calculate loss of earnings and benefits is not

             scientifically reliable; and 2) Sell is not qualified to render an opinion on loss of
      Case: 1:15-cv-03125 Document #: 98 Filed: 05/15/19 Page 2 of 4 PageID #:1517




            household services and employs no scientifically reliable methodology. (Document #90).

         4) The plaintiff filed a Memorandum of Law in Opposition to the defendants’ Motion in

            Limine to Preclude the Testimony of Sell. (Document #95).

         5) The basis of the plaintiff’s Opposition is two-fold: 1) Defendants are wrong that Sell

            arbitrarily selected August 1, 2014 as his date of loss in relation to Shultz's wage loss

            claim (the actual date of the incident was April 13, 2013); and 2) the yardstick approach

            is routinely used to evaluate various economic losses and defendants’ preclusion

            argument on the basis of Sell’s choice of methodology is a game of mere semantics.

         6) The plaintiff substantially relies on extra-jurisdictional case law in support of her

            arguments in Opposition to defendants’ Motion in Limine to Preclude the Testimony of

            Sell.

         7) The defendants seek leave of court to file a Reply Brief for the purpose of addressing the

            extra-jurisdictional and inapposite case law relied upon by the plaintiff in her

            Memorandum of Law.

         8) A brief and concise analysis of the case law relied upon by the plaintiff in support of her

            Opposition to defendants’ Motion in Limine to Preclude the Testimony of Sell is

            necessary and appropriate.

         WHEREFORE, defendants, Stacey L. Landi and 25 W. Hubbard, Inc., d/b/a Social 25,

(collectively, “Defendants”) respectfully request leave to file instanter Reply Brief to Memorandum

of Law in Opposition to Defendants’ Motion in Limine to Preclude the Testimony of Douglas Sell,

Jr.




                                                   2
   Case: 1:15-cv-03125 Document #: 98 Filed: 05/15/19 Page 3 of 4 PageID #:1518




                                                  Respectfully submitted,

                                                  DEFENDANT,
                                                  STACEY L. LANDI,

                                                  By: /s/ David A. White
                                                  David A. White, Esq.
                                                  Registration No. 6323487
                                                  One of Her Attorneys
                                                  Davis & White, LLC
                                                  869 Turnpike Street, Suite 110
                                                  North Andover, MA 01845
                                                  Phone: (978) 688-1433
                                                  Fax: (978) 688-3151
                                                  E-Mail: dwhite@daviswhite.com

                                                  DEFENDANT,
                                                  25 W. HUBBARD, INC. D/B/A
                                                  SOCIAL 25,

                                                  By: /s/ Robert M. Burke, Jr.
                                                  Robert M. Burke, Jr., Esq.
                                                  Registration No. 6199396
                                                  Heineke & Burke, LLC
                                                  120 N. LaSalle St.
                                                  Suite 1450
                                                  Chicago, IL 60602
                                                  Phone: (312) 580-7300
                                                  Fax: (312) 580-9200
                                                  E-Mail: bburkejr@hcllc.com

Dated: 5/15/19




                                        3
    Case: 1:15-cv-03125 Document #: 98 Filed: 05/15/19 Page 4 of 4 PageID #:1519




                         LOCAL RULE 37.2 CERTIFICATION


Lead Attorney:                 David A. White
                               Davis & White, LLC
Address:                       869 Turnpike Street, Suite 110
City:                          North Andover, MA 01845
Phone:                         (978) 688-1433
E-Mail:                        dwhite@daviswhite.com

       I hereby certify that after consultation by means of email correspondence with plaintiff’s
counsel on May 14, 2019, and a good faith effort to resolve differences, counsel for defendants
Stacey L. Landi and 25 W. Hubbard, Inc., d/b/a, Social 25, is unable to reach an accord on the within
motion pursuant to LR 37.2 of the United States District Court for the Northern District of Illinois.


                                                      By:     /s/ David A. White
                                                              David A. White


                               CERTIFICATION OF SERVICE

Lead Attorney:                 David A. White
                               Davis & White, LLC
Address:                       869 Turnpike Street, Suite 110
City:                          North Andover, MA 01845
Phone:                         (978) 688-1433
E-Mail:                        dwhite@daviswhite.com


       I hereby certify that on May 15, 2019, a true and accurate copy of the above document(s) was
served upon each party and attorney of record herein by means of the CM/ECF electronic system
pursuant to the rules of the United States District Court for the Northern District of Illinois.




                                                      By:     /s/ David A. White
                                                              David A. White




                                                 4
